                                                  Case 2:20-cv-02324-APG-VCF Document 94 Filed 04/09/21 Page 1 of 5



                                        1   MARK E. FERRARIO, ESQ.
                                            Nevada Bar No. 1625
                                        2   KARA B. HENDRICKS, ESQ.
                                            Nevada Bar No. 7743
                                        3   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, NV 89135
                                            Tel: (702) 792-3773
                                        5   Fax: (702) 792-9002
                                            Email: ferrariom@gtlaw.com
                                        6          hendricksk@gtlaw.com
                                        7   DEBO P. ADEGBILE, ESQ.
                                            (Admitted Pro Hac Vice)
                                        8   CHRISTOPHER SCOTT MCABEE, ESQ.
                                            (Admitted Pro Hac Vice)
                                        9   ALAN E. SCHOENFELD, ESQ.
                                            (Admitted Pro Hac Vice)
                                       10   WILMER CUTLER PICKERING HALE AND DORR LLP
                                            7 World Trade Center
                                       11   250 Greenwich Street
                                            New York, New York 10007
                                       12   Tel: (212) 295-6717
                                            Fax: (212) 230-8888
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13   Email: debo.adegbile@wilmerhale.com
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                                   Scott.McAbee@wilmerhale.com
                                       14
                                            Attorneys for Defendants Democracy Prep Public Schools,
                                       15   Democracy Prep Public Schools, Inc., Democracy Prep at
                                            the Agassi Campus, Democracy Prep Nevada LLC, School
                                       16   Board of Democracy Prep at the Agassi Campus, Natasha
                                            Trivers, Adam Johnson, Kathryn Bass, Joseph Morgan,
                                       17   PhD, and Kimberly Wall
                                       18
                                                                           UNITED STATES DISTRICT COURT
                                       19
                                                                                   DISTRICT OF NEVADA
                                       20

                                       21   GABRIELLE CLARK, individually and as parent         CASE NO.: 2:20-cv-02324-APG-VCF
                                            and guardian of WILLIAM CLARK, and
                                       22   WILLIAM CLARK, individually,

                                       23                        Plaintiffs,

                                       24   vs.                                                 DEFENDANTS’ MOTION TO SEAL
                                                                                                EXHIBIT IN SUPPORT OF NOTICE OF
                                       25   STATE PUBLIC CHARTER SCHOOL                         INTERVENING DEVELOPMENT
                                            AUTHORITY, DEMOCRACY PREP PUBLIC                    REGARDING PRELIMINARY
                                       26   SCHOOLS, DEMOCRACY PREP PUBLIC                      INJUNCTION HEARING AND FOR
                                            SCHOOLS, INC., DEMOCRACY PREP at the                APPROVAL OF LIMITED REDACTIONS
                                       27   AGASSI CAMPUS, DEMOCRACY PREP
                                            NEVADA LLC, SCHOOL BOARD of Democracy
                                       28   Prep at the Agassi Campus, NATASHA TRIVERS,
                                                                                      1
                                               Case 2:20-cv-02324-APG-VCF Document 94 Filed 04/09/21 Page 2 of 5



                                        1   individually and in her official capacity as
                                            Superintendent and CEO, ADAM JOHNSON,
                                        2   individually and in his official capacity as Executive
                                            Director and Principal, KATHRYN BASS,
                                        3   individually and in her capacity as Teacher,
                                            JOSEPH MORGAN, individually and in his official
                                        4   capacity as Board Chair, KIMBERLY WALL,
                                            individually and in her capacity as assistant
                                        5   superintendent, and John & Jane Does 1-20,
                                        6                          Defendants.
                                        7

                                        8          Defendants Democracy Prep Public Schools, Democracy Prep Public Schools, Inc., Democracy

                                        9   Prep at the Agassi Campus, Democracy Prep Nevada LLC, School Board of Democracy Prep at the Agassi

                                       10   Campus, Natasha Trivers, Adam Johnson, Kathryn Bass, Joseph Morgan, PhD, and Kimberly Wall (the

                                       11   “Defendants”), by and through their undersigned counsel of record, GREENBERG TRAURIG, LLP, and

                                       12   WILMER CUTLER PICKERING HALE AND DORR LLP, hereby submit this Motion to Seal Exhibit
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13   A to the April 9, 2021 Notice of Intervening Development Regarding Preliminary Injunction Hearing
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                       14   (“Notice”), and to redact corresponding portions of the Notice.

                                       15          This Motion is based upon the pleadings on file herein, the attached memorandum of points and

                                       16   authorities, and any oral argument the Court may permit at the hearing of this matter.

                                       17                                              BACKGROUND

                                       18          This case was brought on behalf of William Clark and his mother, Gabrielle Clark, and concerns

                                       19   the curriculum taught at Democracy Prep at the Agassi Campus. On January 15, 2021, Plaintiffs filed a

                                       20   Motion for Preliminary Injunction and Temporary Restraining Order. On February 25, 2021, the Court

                                       21   denied the Temporary Restraining Order. [ECF No. 61] A hearing on Plaintiffs’ remaining application

                                       22   for a Preliminary Injunction is scheduled before this Court on April 14, 2021, at 9:00 a.m. by

                                       23   videoconference. [ECF No. 71]

                                       24          Defendants write to notify the Court that they have provided Plaintiff William Clark with the

                                       25   injunctive relief he seeks. As part of that Notice of Intervening Development Regarding Preliminary

                                       26   Injunction Hearing (“Notice”), Defendants now include the letter addressed to William Clark

                                       27   documenting this relief, which has been included as Exhibit A to the Notice and contains private student

                                       28   information throughout.     Private student information from that letter is also referenced in the
                                                                                              2
                                               Case 2:20-cv-02324-APG-VCF Document 94 Filed 04/09/21 Page 3 of 5



                                        1   corresponding Notice. Consequently, Defendants are seeking to file Exhibit A to the Notice under seal,
                                        2   and to redact the references to that private information from the Notice itself.
                                        3                          MEMORANDUM OF POINTS AND AUTHORITIES
                                        4          While courts recognize a general right to “inspect and copy public records and documents,
                                        5   including judicial records and documents,” access to judicial records is not absolute. Nixon v. Warner
                                        6   Communs., Inc., 435 U.S. 589, 597 n.7 (1978). “[T]he court may order that a filing be made under seal
                                        7   without redaction.” Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).
                                        8   If the motion is dispositive, the movant seeking to seal documents must show “compelling reasons” for
                                        9   sealing judicial records. Id. at 1179-80. If the motion is non-dispositive, the moving party must only
                                       10   have “good cause” for sealing judicial records. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d
                                       11   1092, 1097 (9th Cir. 2016). Even “routine” motions can be treated as dispositive if they are “more than
                                       12   tangentially related to the merits” of the underlying cause of action. Id. 1097-1100; Gable v. Washington
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13   Corr. Ctr. for Women, 2018 WL 5295809, at *3 (W.D. Wash. Oct. 25, 2018).
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                       14          Here, preserving the privacy of student information constitutes both “good cause” and a
                                       15   “compelling reason” to file the exhibit under seal and redact the information from the Notice itself. See
                                       16   Kamakana, 447 F.3d at 1178. And under the Family Educational Rights and Privacy Act, student
                                       17   educational records constitute confidential and private material. 12 U.S.C. § 1232(g).
                                       18          Moreover, redaction and filing under seal is appropriate because the documents contain
                                       19   confidential and sensitive personal information regarding a student. The entirety of Exhibit A to the
                                       20   Notice documents Democracy Prep’s academic record for a student, and the Notice references that
                                       21   record. This Court has twice found that similar student information should be filed under seal and
                                       22   redacted from the corresponding filing: when it was included in Exhibit 10 attached to the declaration
                                       23   of Christina Bentheim filed in concert with the Plaintiffs’ Motion for Preliminary Injunction and
                                       24   Temporary Restraining Order; and when it was included in Exhibit J attached to the declaration of Adam
                                       25   Johnson filed in concert with Defendants’ Response in Opposition to Plaintiffs’ Motion for Preliminary
                                       26   Injunction and Temporary Restraining Order. ECF Nos. 27 & 52. Sealing the exhibit and redacting that
                                       27   information thus fulfills a compelling or important privacy interest that outweighs the public interest in
                                       28   access to the court record.
                                                                                                3
                                               Case 2:20-cv-02324-APG-VCF Document 94 Filed 04/09/21 Page 4 of 5



                                        1                                               CONCLUSION
                                        2          For the above reasons, Defendants submit Exhibit A to the Notice of Intervening Development
                                        3   Regarding Preliminary Injunction Hearing under seal, and redact corresponding information from the
                                        4   Notice itself, and request that the motion be granted.
                                        5           DATED this 9th day of April, 2021.
                                        6                                                    GREENBERG TRAURIG, LLP
                                        7

                                        8
                                                                                                 /s/Kara B. Hendricks
                                        9                                                    MARK E. FERRARIO, ESQ.
                                                                                             Nevada Bar No. 1625
                                       10
                                                                                             KARA B. HENDRICKS, ESQ.
                                       11                                                    Nevada Bar No. 7743
                                                                                             10845 Griffith Peak Drive, Suite 600
                                       12                                                    Las Vegas, NV 89135
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13                                                    DEBO P. ADEGBILE, ESQ.
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                                                                             (Admitted Pro Hac Vice)
                                       14                                                    CHRISTOPHER SCOTT MCABEE, ESQ.
                                                                                             (Admitted Pro Hac Vice)
                                       15                                                    ALAN E. SCHOENFELD, ESQ.
                                                                                             (Admitted Pro Hac Vice)
                                       16                                                    WILMER CUTLER PICKERING HALE AND
                                                                                             DORR LLP
                                       17                                                    7 World Trade Center
                                                                                             250 Greenwich Street
                                       18                                                    New York, New York 10007
                                       19
                                                                                             Attorneys for Defendants Democracy Prep Public
                                       20                                                    Schools, Democracy Prep Public Schools, Inc.,
                                                                                             Democracy Prep at the Agassi Campus, Democracy
                                       21                                                    Prep Nevada LLC, School Board of Democracy Prep at
                                                                                             the Agassi Campus, Natasha Trivers, Adam Johnson,
                                       22                                                    Kathryn Bass, Joseph Morgan, PhD, and Kimberly
                                                                                             Wall
                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                                4
                                              Case 2:20-cv-02324-APG-VCF Document 94 Filed 04/09/21 Page 5 of 5



                                        1                                     CERTIFICATE OF SERVICE
                                        2          I hereby certify that on the 9th day of April, 2021, a true and correct copy of the foregoing was
                                        3   filed electronically via the Court’s CM/ECF system. Notice of filing will be served on all parties by
                                        4   operation of the Court’s EM/ECF system, and parties may access this filing through the Court’s
                                        5   CM/ECF system.
                                        6

                                        7
                                                                                               /s/ Andrea Flintz
                                        8                                                an employee of Greenberg Traurig, LLP

                                        9

                                       10

                                       11

                                       12
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                               5
